Citation Nr: 1717742	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-41 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for bilateral hearing loss, evaluated as 30 percent disabling prior to December 21, 2011, and as 50 percent disabling thereafter.

2. Entitlement to a total disability based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on loss of use of the hands.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel 



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1969 to June 1971, to include combat service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2010 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA). In pertinent part, the August 2008 decision granted an increased, 30 percent evaluation for hearing loss, effective February 1, 2008, the date of claim.  In the August 2010 decision, the RO granted service connection for anxiety disorder, rated 30 percent disabling from February 1, 2008; granted service connection for a right wrist disability, rated 30 percent disabling from February 1, 2008; and granted service connection for a left wrist disability, effective February 1, 2008.  A schedular total disability was assigned for the left wrist as well as SMC based on the housebound criteria from February 1, 2008, to February 28, 2009.

While the Veteran has several times requested a hearing before a Veterans Law Judge, to be held at the RO, his then-representative in February 2013 withdrew all such requests. 

The Board in March 2013 noted that the Veteran's claims for increased rating, in combination with his assertions regarding his employability, required inference of a claim of entitlement to TDIU as part and parcel of the evaluation questions on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  During the pendency of that remand, the AOJ granted an increased 40 percent evaluation for bilateral hearing loss, effective December 21, 2011, in a September 2013 rating decision.  The Veteran has expressed his desire for a yet higher rating, and so both stages of evaluation for hearing loss continue to be on appeal. 

Further, the Board in December 2014 determined that a claim of entitlement to SMC based on loss of use both hands must be inferred as part and parcel of the current appeals for increased evaluations for the right and left wrists, as the Veteran is presumed to be seeking to maximize any award.  AB v. Brown, 6 Vet. App. 35   (1993); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, the Board denied the claims for increased evaluations for anxiety disorder and right and left wrist disabilities and again remanded the remaining matters on appeal to the AOJ for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the severity of his bilateral hearing loss warrants a higher evaluation.  He was most recently afforded a VA audiological examination in December 2011, which showed that his bilateral hearing loss was 40 percent disabling under 38 C.F.R. § 4.85, Tables VI and VII.  However, in a December 2016 statement, the Veteran indicated that the severity of his bilateral hearing loss had increased since the December 2011 examination and that his hearing loss was substantial.  The Board recognizes that the Veteran underwent an audiological evaluation in August 2016 at the VA for hearing aid purposes.  However, this evaluation is insufficient for rating purposes as it does not clearly indicate whether the Maryland CNC test was used or discuss the functional impact of the Veteran's hearing loss.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the evidence of record, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss.  

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased rating for bilateral hearing loss.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Further, although the electronic record indicates that the Veteran retired from the sheriff's department in 2008 or 2009, the exact date of the Veteran's retirement is unclear.  It appears that in September 2011, the Veteran was sent a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  However, to date, a completed form has not been submitted.  In light of the need to remand, and given that the record is unclear concerning when the Veteran actually quit working, the Board finds that the AOJ should again request that the Veteran complete an Application for Increased Compensation Based on Unemployability.   Moreover, the Veteran has not been afforded VA examinations addressing the functional impact of his service-connected disabilities for over five years.  As such, the Board finds that a VA examination with medical opinion regarding the current functional impact the Veteran's service-connected disabilities has on his employability is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Lastly, the Veteran is also seeking entitlement to SMC based on loss of use of one or both hands.  Significantly, the Veteran is currently service-connected for bilateral wrist disabilities.  Again, the Veteran has not been afforded a VA examination to determine whether the Veteran has loss of use of one or both hands due to his service-connected wrist disabilities for over five years.  As such, the Board finds that a VA examination is also necessary to address this matter.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran complete an Application for Increased Compensation Based on Unemployability, to specifically include the exact date when he became unemployed.    

2.  The Veteran should be afforded a VA examination to determine the current nature and severity of his bilateral hearing loss.  In addition to conducting audiological testing, the examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss as well as his service-connected tinnitus. 

3.  The Veteran should be afforded a VA examination(s) to address the severity, including any functional impairment, of his service-connected anxiety disorder, arthritis of the right wrist, status post fusion, and osteoarthritis of status post total joint replacement of the left wrist.     

The examiner should also determine whether the Veteran's service-connected wrist disabilities result in the loss, or loss of use, of both hands.  

The examiner should offer an opinion as to whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance by another person to perform personal functions required in everyday living due to his service-connected disabilities.  

Any opinion expressed should be accompanied by supporting rationale.  

4.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




